                          4:21-cv-04085-SLD-JEH # 14           Page 1 of 20
                                                                                                      E-FILED
                                                                           Tuesday, 06 July, 2021 01:38:43 PM
                                                                                Clerk, U.S. District Court, ILCD

                            UNITED STATES DISTRICT COURT
                         FOR THE CENTRAL DISTRICT OF ILLINOIS
                                 ROCK ISLAND DIVISION


 SIG SAUER INC.,

                   Plaintiff,                           Civil Action No. 4:21-cv-04085-SLD-JEH
             v.
                                                        JURY TRIAL DEMANDED
 SPRINGFIELD, INC.,
 D/B/A SPRINGFIELD ARMORY,

                   Defendant.

                      SPRINGFIELD, INC.’S ANSWER TO COMPLAINT,
                     AFFIRMATIVE DEFENSES AND COUNTERCLAIMS

       Defendant, Springfield, Inc. d/b/a Springfield Armory (“Springfield Armory”), by its

attorneys, hereby answer the complaint for patent infringement of Plaintiff, Sig Sauer Inc. (“SIG

SAUER”) as follows:

                                    NATURE OF THE ACTION

        1.        This is an action for patent infringement under the patent laws of the United

States, Title 35, United States Code, arising out of Defendant Springfield, Inc., d/b/a Springfield

Armory’s (“Springfield Armory”) making, using, selling, and offering for sale of certain firearm

magazines (either alone and/or in combination with firearms and/or accessories) (the “Accused

Products,” as further identified below). The Accused Products directly, jointly, indirectly, and/or

willfully infringe one or more claims in the following SIG SAUER Patents: U.S. Patent Nos.

10,480,880 (“the’880 patent”) and 10,962,315 (“the’315 patent”) (collectively, the “Asserted

Patents”). Springfield Armory markets the Accused Products as being competitive to SIG

SAUER’s P365 pistol magazines (the “P365 magazines”).




                                                   1
                       4:21-cv-04085-SLD-JEH # 14             Page 2 of 20




        RESPONSE: Springfield Armory admits that this action alleges patent infringement

under the patent laws of the United States. The remaining allegations are denied.

                                         THE PARTIES

        2.     SIG SAUER is a Delaware corporation with its principal place of business in

Newington, New Hampshire.

        RESPONSE: Springfield Armory is without sufficient information to determine the

accuracy of the allegations of this paragraph, and therefore denies them.

        3.     Springfield Armory is an Illinois corporation with its principal place of business

located at 420 West Main Street, Geneseo, Illinois 61254.

       RESPONSE: Admitted.

                                 JURISDICTION AND VENUE

        4.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331,

1338(a), 2201, and 2202.

       RESPONSE: Springfield Armory admits that this Court has subject matter jurisdiction

under 28 U.S.C. § 1338 because the Complaint alleges patent infringement and admits this

Court has personal jurisdiction over Defendant, and specifically admits jurisdiction under 28

U.S.C. §§ 1331 and 1338(a), but is otherwise without sufficient information to determine the

accuracy of the allegations of this paragraph, and therefore denies them.

        5.     Springfield Armory is engaged in developing, manufacturing, marketing,

selling, and distributing a range of firearms and accessories in the United States.

       RESPONSE: Admitted.

        6.     This Court has personal jurisdiction over Springfield Armory because it

has infringed the Asserted Patents in the Central District of Illinois.




                                                 2
                       4:21-cv-04085-SLD-JEH # 14            Page 3 of 20




        RESPONSE: Admitted that this Court has personal jurisdiction over Springfield

Armory, but otherwise denies this allegation.

        7.     Under 28 U.S.C. § 1400(b), venue is proper in this District because it is where

Springfield Armory’s principal place of business is located.

       RESPONSE: Admitted.

        8.     Venue is proper in this Division because Springfield Armory’s principal place of

business is located in Henry County, Illinois.

       RESPONSE: Admitted.



                                  FACTUAL BACKGROUND

        9.     Headquartered in New Hampshire, SIG SAUER is the largest member of a

worldwide business group of firearms manufacturers that includes J.P. SAUER & Sohn and

Blaser, GmbH in Germany. In its world-class facilities, SIG SAUER strives to build the

toughest, most precise firearms and firearm accessories, including rifles, pistols,

ammunition, suppressors, optics, and airguns, while offering the finest firearms training—all

as a fully integrated system.

        RESPONSE: Springfield Armory is without sufficient information to determine the

accuracy of the allegations of this paragraph, and therefore denies them.

        10.    SIG SAUER owns all rights, titles, and interests in the Asserted Patents and has

the ability to bring this action, including through having standing, by virtue of its complete

ownership of the Asserted Patents as well as its injuries described herein.

        RESPONSE: Springfield Armory is without sufficient information to determine the

accuracy of the allegations of this paragraph, and therefore denies them.




                                                 3
                       4:21-cv-04085-SLD-JEH # 14            Page 4 of 20




        11.    The ‘880 patent, titled “Ammunition Magazine,” issued on November 19, 2019.

A copy of this patent is attached to this Complaint as Appendix A.

        RESPONSE: Admitted.

        12.    The ‘315 patent, titled “Ammunition Magazine,” issued on March 30, 2021. A

copy of this patent is attached to this Complaint as Appendix B

       RESPONSE: Admitted.

        13.    An actual case or controversy exists between SIG SAUER and Springfield

Armory with respect to the Asserted Patents.

        RESPONSE: Admitted.

        14.    Springfield Armory makes, uses, sells, or offers for sale (including in this

District) various ammunition magazines that, literally and/or through the doctrine of

equivalents, infringe the Asserted Patents. The Accused Products include magazines designed

to work with Springfield Armory’s Hellcat line of pistols, including those marketed as the

“11-round,” “11+1,” “13 round,” and “13+1” magazines.

        RESPONSE: Springfield Armory admits to making, using, selling and offering for sale

various ammunition magazines for its Hellcat® line of pistols, but denies that any of the Accused

Products infringe any of the Asserted Patents. As to the remainder of the allegations, Springfield

Armory is without sufficient information to determine their accuracy and therefore denies them.

        15.    With respect to the 11+1 and 13+1 magazines, Springfield Armory released an

initial commercial version of the products, “1st Generation 11+1” and “1st Generation 13+1”

(collectively the “1st Generation Magazines”). In a tacit admission that its initial commercial

versions of these products were infringing, at least, the ‘880 patent, Springfield Armory

attempted to implement a “design around” of the ‘880 patent and released updated




                                                 4
                         4:21-cv-04085-SLD-JEH # 14           Page 5 of 20




commercial versions of the aforementioned products, i.e., “2nd Generation 11+1” and “2nd

Generation 13+1” (collectively, the “2nd Generation Magazines”). Both generations of the

aforementioned products are “Accused Products.”

        RESPONSE: Springfield Armory admits to selling an initial version and an improved

version of its 11+1 and 13+1 magazines for use with its Hellcat® line of pistols but denies that

any of the Accused Products infringe either of the Asserted Patents. As to the remainder of the

allegations, Springfield Armory is without sufficient information to determine their accuracy and

therefore denies them.

        16.    Springfield Armory sells the Accused Products alone and/or in combination

with the Hellcat pistols and related accessories, e.g., holsters, sights, grips, magazine “flush

plates,” magazine “pinky extensions,” and magazine “extended” bottom caps.

        RESPONSE: Springfield Armory admits that it sells Hellcat magazines alone and/or in

combination with Hellcat pistols. The reference to “ ‘extended’ bottom caps” is understood to

mean base magazine extensions, and so understood, the allegation is admitted.

        17.    SIG SAUER developed the P365 magazines (which Springfield Armory

appears to have copied in pertinent part), as part of its significant investments of time and

resources creating new and innovative products.

        RESPONSE: Denied.

        18.    Springfield Armory markets the Accused Products as being competitive to SIG

SAUER’s P365 magazines. As a result, Springfield Armory has tacitly conceded that any sale

of an Accused Product could have been a sale of a P365 magazine.

        RESPONSE: Denied. Springfield’s Hellcat magazines do not work in SIG SAUER’s

P365 and SIG SAUER’s P365 magazines do not work in Springfield’s Hellcat firearm.




                                                 5
                        4:21-cv-04085-SLD-JEH # 14             Page 6 of 20




        19.    On information and belief, Springfield Armory makes owner’s manuals, as well

as various marketing and technical information concerning the Accused Products, available to

the general public, including its actual and prospective customers. Those materials direct

Springfield Armory’s customers to configure or otherwise use the Accused Products, and/or

components thereof, in an infringing manner.

        RESPONSE: Springfield Armory admits that it makes owner’s manuals and other

information available regarding its Hellcat® line of pistols and associated magazines available to

the actual and prospective customers. The remainder of the allegations are denied.

        20.    To the extent that Springfield Armory directs and makes use of third parties to

manufacture components of Accused Products, or even the entire Accused Products themselves,

such activity, on information and belief, constitutes (at least) joint and/or indirect infringement.

        RESPONSE: Denied.

        21.    SIG SAUER notified Springfield Armory of its infringement of the ‘880 patent

by letter dated December 19, 2019. On information and belief, Springfield Armory became

aware of the application underlying the ‘315 patent prior to the filing of this Complaint, as

admitted by Springfield Armory’s counsel in correspondence dated March 17, 2020, and

Springfield Armory has been monitoring that application since then, as evidenced by

subsequent communications from its counsel.

        RESPONSE: Springfield Armory received at least as early as December 24, 2019, SIG

SAUER’s letter dated December 19, 2019 alleging infringement of the ‘880 patent. SIG SAUER

provided notice of the claims that ultimately issued in the ‘315 patent upon the filing of the

complaint in this action. Except as admitted, the allegations of this paragraph are denied.




                                                  6
                       4:21-cv-04085-SLD-JEH # 14             Page 7 of 20




        22.    Since the date Springfield Armory was on notice of the pendency of the

application which ultimately issued as the ‘315 patent, the patent claims did not change in a way

that would have prevented Springfield Armory for understanding how those claims covered its

products. To the extent that Springfield Armory contends that these claims have been change

substantively, Springfield Armory, on information and belief, received notice of any proposed

changes around the time those changes were proposed during prosecution. As part of its claim

for damages, SIG SAUER seeks a reasonable royalty from, at least, the date Springfield

Armory was first on notice of the scope of the claims in the application which issued as the

‘315 patent, through the date of that patent’s issuance—in addition to damages occurring after

issuance of the ‘315 patent.

        RESPONSE: Denied. The earlier cancelled claims in the application that ultimately

issued as the ‘315 patent were substantially different from those that issued.

        23.    While the asserted claims of the Asserted Patents will be identified in due

course, including after Springfield Armory’s production of relevant information, Springfield

Armory infringes, at least, the claims addressed below.

        RESPONSE: Denied.

        24.    Claim 1 of the ‘880 patent reads:

A detachable box magazine comprising:

       a hollow magazine tube extending longitudinally along a median plane, the hollow
       magazine tube having a front tube sidewall, a rear tube sidewall, a left tube
       sidewall on a left side of the median plane, and a right tube sidewall on a right side
       of the median plane, wherein the hollow magazine tube defines a single-
       stack portion and a double-stack portion positioned below the single-stack
       portion, the single-stack portion sized and constructed to retain at least two
       vertically aligned cartridges;

       wherein opposite lateral margins of the front sidewall have a stepped shape
       between the double-stack portion and an upper tube end, the stepped shape



                                                   7
                       4:21-cv-04085-SLD-JEH # 14            Page 8 of 20




       including a first sloped portion located adjacent the upper tube end and extending
       downward and laterally outward from the median plane, a vertical section
       extending from the first sloped portion downward along the median plane, and a
       second sloped portion extending from the vertical section downward and laterally
       outward from the median plane to the double-stack portion, wherein the first
       sloped portion, the vertical section, and the second sloped portion each have a
       vertical size commensurate with a cartridge to be retained in the detachable box
       magazine.

        RESPONSE: Admitted.

        25.    A chart showing how the 1st Generation 11+1 Magazine infringes claim 1 of the

‘880 patent is attached as Appendix C, and incorporated herein by reference. This chart, and the

contentions inherent within, do not waive any rights and is being provided for purposes of this

Complaint and before an opportunity for formal discovery. Infringement contentions will be

provided in due course and SIG SAUER’s infringement claim against Springfield Armory is not

limited to the 1st Generation 11+1 Magazine, or the doctrines of direct and literal infringement.

        RESPONSE: Denied..

        26.    Claim 1 of the ‘315 patent reads:

A handgun magazine comprising:

        a magazine tube, the magazine tube having a front tube sidewall, a rear tube
        sidewall, a left tube sidewall, and a right tube sidewall, wherein the magazine
        tube defines a single-stack portion and a double-stack portion positioned below
        the single-stack portion;

        wherein part of the left tube sidewall and part of the right tube sidewall have a
        stepped shape between the double-stack portion and an upper tube end, the
        stepped shape including a first sloped portion adjacent the upper tube end, the
        first sloped portion extending downward and outward, a substantially vertical
        section extending down from the first sloped portion, and a second sloped portion
        extending downward and outward from the vertical section; and

        wherein, when the magazine tube is loaded to capacity the magazine retains
        at least three and no more than four cartridges between a bottom of the
        stepped shape and the upper tube end.

        RESPONSE: Admitted.



                                                   8
                       4:21-cv-04085-SLD-JEH # 14            Page 9 of 20




        27.    A chart showing how the 2nd Generation 11+1 Magazine infringes claim 1 of the

‘315 patent is attached as Appendix D, and incorporated herein by reference. This chart,

including the contentions inherent within, does not waive any rights and is being provided for

purposes of this Complaint and before an opportunity for formal discovery. Infringement

contentions will be provided in due course and SIG SAUER’s infringement claim against

Springfield Armory is not limited to the 2nd Generation 11+1 Magazine, or the doctrines of

direct and literal infringement.

        RESPONSE: Denied.



                                        COUNT I

                      (INFRINGEMENT OF THE ‘880 PATENT)

        28.    SIG SAUER hereby incorporates by reference each of the preceding paragraphs.

       RESPONSE: Springfield Armory refers to and incorporates its responses to all

preceding paragraphs by reference as though fully set forth herein.

        29.    Springfield Armory has infringed one or more claims in SIG SAUER’s ‘880

patent, directly and/or indirectly, including claim 1 as illustrated in Appendix C.

       RESPONSE: Denied.

        30.    Springfield Armory has had knowledge of the ‘880 patent since, at least,

December 19, 2019. Springfield Armory’s continued infringement is knowing,

intentional, willful, and/or otherwise egregious.

       RESPONSE: Springfield Armory admits that it has had knowledge of the ‘880

patent since at least December 19, 2019. As to the remainder of the allegations,

Springfield Armory denies them.




                                                 9
                      4:21-cv-04085-SLD-JEH # 14             Page 10 of 20




       31.    As a result of Springfield Armory’s infringement, SIG SAUER has suffered, and

continues to suffer, damages in an amount to be proved at trial. Compensation for such damages

should include, among other things, an injunction against continuing infringement, an award of

lost profits or a reasonably royalty, as well as an award of enhanced damages and fees and costs.

       RESPONSE: Denied.

                                        COUNT II

                      (INFRINGEMENT OF THE ‘315 PATENT)

       32.    SIG SAUER hereby incorporates by reference each of the preceding paragraphs.

       RESPONSE: Springfield Armory refers to and incorporates its responses by reference to

its responses to all preceding paragraphs as though fully set forth herein.

       33.    Springfield Armory has infringed one or more claims in SIG SAUER’s ‘315

patent, directly and/or indirectly, including claim 1 as illustrated in Appendix D.

       RESPONSE: Denied.

       34.    Springfield Armory has had knowledge of the pendency of the application

which issued as the ‘315 patent since, at least, March 17, 2020, and has had knowledge of the

issuance of the ‘315 patent since, at least, the filing date of this Complaint. Springfield

Armory’s continued infringement is knowing, intentional, willful, and/or otherwise egregious.

       RESPONSE: Springfield Armory admits that at various points in time since March 17,

2020, it had knowledge of the pendency of the application which issued as the ‘315 patent and

had knowledge of the issuance of the ‘315 patent since the filing date of this Complaint. As to

the remainder of the allegations, Springfield Armory denies them.




                                                 10
                      4:21-cv-04085-SLD-JEH # 14           Page 11 of 20




       35.    As a result of Springfield Armory’s infringement, SIG SAUER has suffered, and

continues to suffer, damages in an amount to be proved at trial. Compensation for such damages

should include, among other things, an injunction against continuing infringement, an award of

lost profits or a reasonably royalty, as well as an award of enhanced damages and fees and costs.

       RESPONSE: Denied.

                                       JURY DEMAND

       SIG SAUER respectfully requests a trial by jury on all issues so triable.




                                               11
                       4:21-cv-04085-SLD-JEH # 14            Page 12 of 20




                                  AFFIRMATIVE DEFENSES

        Springfield Armory alleges and asserts the following defenses in response to the

allegations by Plaintiffs, undertaking the burden of proof only as to those defenses deemed

affirmative defenses by law, regardless of how such defenses are denominated herein.

Springfield Armory reserves the right to supplement its defenses as the result of any information

that it confirms or learns during the course of discovery in this matter.

       1.      Springfield Armory has not infringed and/or is not infringing, under any theory of

infringement, any valid and enforceable claim of either the ‘880 patent or the ‘315 patent.

        2.    Some or all of the claims of the ‘880 and the ‘315 patents are invalid based upon

the prior art under 35 U.S.C. §§ 102 and/or 103.

        3.    Some or all of the claims of the ‘880 patent and the ‘315 patent are invalid based

upon the law of enablement or written description under 35 U.S.C. § 112.

        4.    Some or all of the claims of the ‘880 patent and the ‘315 patent are invalid as

indefinite under 35 U.S.C. § 112.

        5.    Some or all of the claims of the ‘880 patent and the ‘315 patent are invalid as

being directed to new matter, in that the relationships claimed or any alleged benefits thereof

were not identified at the time of filing of the respective applications and amount to nothing

more than a later contrived assembly of parts. The claims asserted by SIG SAUER are invalid




                                                 12
                       4:21-cv-04085-SLD-JEH # 14           Page 13 of 20




under 35 U.S.C. § 103 as obvious according to the standards set forth in KSR International Co. v.

Teleflex Inc., 550 U.S.398 (2007).

       6.     To the extent that SIG SAUER and any predecessors in interest to the ‘880 patent

and the ‘315 patent failed to properly mark its products or materials under 35 U.S.C. §287, or

otherwise give proper notice that Springfield Armory’s actions allegedly infringe the ‘880 patent

and the ‘315 patent, Springfield Armory is not liable to SIG SAUER for the act alleged to have

been performed before it received actual notice that it was allegedly infringing the ‘880 patent

and the ‘315 patent.

        7.    The claims of the ‘880 patent and the ‘315 patent are not entitled to a scope

sufficient to encompass any product manufactured and/or sold by Springfield Armory.

        8.    Plaintiff is estopped by virtue of prior art and/or due to conduct and

representations made during the prosecution of the ‘880 patent and the ‘315 patent and related

patent applications from asserting infringement against Springfield Armory.

       9.     Hellcat magazines have far superior spring arrangements, different surface

geometries compared to SIG SAUER’s P365 magazine, a novel base locking arrangement, and

greater cartridge capacity for its height when compared to the relatively less compact P365

magazine. Springfield Armory’s magazines use a remarkably clever and compact mechanism

not found in SIG SAUER’s magazine - a very compact spring and follower combination that

allows for a greater capacity of cartridges for a given magazine size.

        10.   Springfield Armory’s superior Hellcat design is also evidenced by numerous

accolades that place Springfield Armory’s Hellcat at the top of numerous offerings of small




                                                13
                       4:21-cv-04085-SLD-JEH # 14             Page 14 of 20




handguns being marketed at the time of the awards. Examples of accolades, among others,

include:

                    a. NRA American Rifleman Magazine - Handgun of the Year 2020

                    b. Guns & Ammo Magazine - Handgun of the Year 2020

                    c. Ballistic Magazine – Best Compact Handgun 2020

                    d. Concealed Nation – Best Concealed Carry Handgun 2019

        11.    Although repeatedly requested, SIG SAUER initially refused to provide a

conventional claim chart to explain how it was that it had concluded that there was infringement

of the ‘880 patent. Instead of supplying a claim chart, and without notifying Springfield Armory,

SIG SAUER attempted to address the deficiencies in its initial claim of infringement of this first

set of claims in its first patent (the ‘880 patent) by pursuing a second, continuation application

with a second set of claims. Springfield Armory informed SIG SAUER that this second set of

allowed claims in the second patent application covered SIG SAUER’s own prior art that SIG

SAUER had not told the examiner about. SIG SAUER then abandoned its effort on the second

set of claims only to pursue a third set of claims. As to this third set of claims, Springfield

Armory informed SIG SAUER of an additional example of SIG SAUER’s own prior art that SIG

SAUER had still not told the examiner about.

        12.    Upon being informed that Springfield Armory was aware of SIG SAUER’s own

invalidating prior art that SIG SAUER had not told the examiner about, SIG SAUER abandoned

its third set of claims and proposed a still further fourth set of claims substantially modified from




                                                 14
                         4:21-cv-04085-SLD-JEH # 14            Page 15 of 20




its earlier claims. SIG SAUER allowed this patent to issue as its second asserted patent, the ‘315

patent.

          13.   SIG SAUER made no assertion of possible infringement of any claim that issued

in the ‘315 patent until serving its complaint.

          14.   The claim charts attached to the complaint are indefinite. Once SIG SAUER

provides definite and detailed claim charts as to all claims it seeks to pursue, such claim charts

may lead to other defenses on the merits, and Springfield Armory reserves the right to later

present such defenses.

          15.   While yet not a part of this litigation, but apparently in recognition of the

shortcomings of both patents asserted in this action, SIG SAUER has filed a continuation patent

application with a fifth set of patent claims (Ser. No. 17,070,224 filed October 14, 2020). These

claims have not yet been allowed. Other related patent applications are pending in foreign

jurisdictions and no claims corresponding to the asserted claims in this action have been allowed

in those patent applications.

          16.   It is SIG SAUER’s duty to clearly and definitely set forth the basis of any of its

claims for infringement before an alleged infringer has any duty to respond. Springfield Armory

cited Regeneron Pharmaceuticals, Inc. v. MERUS NV, 864 F.3d 1343, 1356-7 (Fed. Cir. 2017),

(Cert. Den. 2018) to emphasize this point in the context of litigation.

          17.   Because the claims of a patent measure the invention at issue, the claims must be

interpreted and given the same meaning for purposes of both validity and infringement analyses.

See SmithKline Diagnostics, Inc. v. Helena Labs. Corp., 859 F.2d 878, 882, 8 USPQ2d 1468,

1471 (Fed. Cir. 1988). “A patent may not, like a ‘nose of wax,’ be twisted one way to avoid




                                                   15
                         4:21-cv-04085-SLD-JEH # 14             Page 16 of 20




anticipation and another to find infringement.” Sterner Lighting, Inc. v. Allied Elec. Supply, Inc.,

431 F.2d 539, 544 (5th Cir. 1970) (citing White v. Dunbar, 119 U.S. 47, 51 (1886)).

        18.   SIG SAUER’s complaint reflects a desperate attempt to profit from later, superior

products innovated by others, that SIG SAUER’s patent disclosures and asserted claims are

clueless about.

        19.   Because of SIG SAUER’s conduct as outlined above, this case should be

considered an exceptional case and that Springfield Armory be awarded its reasonable attorney

fees in defending itself in this action. See 35 U.S.C. § 285.



                                        COUNTERCLAIMS

                                           THE PARTIES

        1.    Counterclaim-Plaintiff, Springfield, Inc. d/b/a Springfield Armory (“Springfield

Armory”) is a corporation organized under the laws of the State of Illinois, and has a principal

place of business at 420 West Main Street, Geneseo, Illinois 61254.

        2.    On information and belief, and based on Paragraph 2 of the Complaint as pled by

Plaintiffs, counterclaim defendant Sig Sauer Inc. (“SIG SAUER”) is a Delaware corporation

having a principal place of business in Newington, New Hampshire.

                                           JURISDICTION

        3.        These counterclaims arise under the patent laws of the United States, Title 35,

U.S.C. The jurisdiction of this Court is proper under at least 28 U.S.C. §§ 1331 and 1338 and 28

U.S.C. §§2201 and 2202.

        4.        This court has personal jurisdiction over SIG SAUER by, inter alia, its filing of

its Complaint against Springfield Armory.




                                                   16
                       4:21-cv-04085-SLD-JEH # 14            Page 17 of 20




        5.     Venue may be made in this District, pursuant to at least 28 U.S.C. § 1391 and

because, inter alia, this is a counterclaim to an action filed by SIG SAUER in this district.



                                              Count I

                       Declaratory Relief Regarding Non-infringement

        6.     Plaintiff has alleged that Springfield Armory has infringed and is continuing to

infringe the ‘880 patent and the ‘315 patent. Springfield Armory denies that it has infringed any

valid claim of the ‘880 patent or the ‘315 patent. Springfield Armory’s positions set forth in its

response to Plaintiff’s complaint are incorporated herein.

        7.     Accordingly, there is an actual, immediate, and justiciable controversy between

the parties.

        8.     Pursuant to the Federal Declaratory Judgment Act, 28 U.S.C. §2201 et seq.,

Springfield Armory requests a declaration by the Court that it does not infringe any valid claim

of the ‘880 patent and the ‘315 patent under any theory (including directly (whether individually

or jointly) or indirectly (whether contributorily or by inducement)).



                                             Count II

                            Declaratory Relief Regarding Invalidity

        9.     Plaintiff has alleged that Springfield Armory has infringed and is continuing to

infringe the ‘880 patent and the ‘315 patent. Springfield Armory denies these allegations

because, among other things, the claims of the ‘880 patent and the ‘315 patent are invalid under

the patent laws of the United States, including one or more provisions of 35 U.S.C. §§ 102, 103




                                                 17
                         4:21-cv-04085-SLD-JEH # 14         Page 18 of 20




and 112. Springfield Armory’s positions set forth in its response to Plaintiff’s complaint are

incorporated herein.

        10.    Accordingly, there is an actual, immediate, and justiciable controversy between

the parties.

        11.    Pursuant to the Federal Declaratory Judgment Act, 28 U.S.C. §2201 et seq.,

Springfield Armory requests a declaration by the Court that the claims of the ‘880 patent and the

‘315 patent are invalid under at least Title 35 U.S.C. §§102, 103 and/or 112.



                                    PRAYER FOR RELIEF

        WHEREFORE, Springfield Armory respectfully prays that the Court enter judgment:

        a.     Declaring that Springfield Armory has not infringed and/or is not infringing any

               valid claim of the ‘880 patent and the ‘315 patent;

        b.     Declaring that the claims of the ‘880 patent and the ‘315 patent are invalid;

        c.     Entering judgment in favor of Springfield Armory dismissing SIG SAUER’s

               complaint with prejudice;

        d.     Declaring this an exceptional case under 35 U.S.C. § 285 in favor of Springfield

               Armory;

        e.     Awarding Springfield Armory its costs, including attorneys’ fees, incurred in

               defending this action; and

        f.     Awarding Springfield Armory such other relief as the Court deems just and

               proper.




                                                18
                       4:21-cv-04085-SLD-JEH # 14            Page 19 of 20




                      STAY OF ACTION PENDING USPTO PROCEEDINGS

               Springfield Armory is planning to file proceedings in the U.S. Patent and

       Trademark Office challenging the validity of SIG SAUER’s two asserted patents given the

       positions set forth in the claim charts attached to the Complaint in this action. A stay of

       this action pending the resolution of those proceedings would be appropriate for the

       efficient administration of justice in this action.



Dated: July 6, 2021                            Respectfully submitted,

                                               s/John C. McNett
                                               John C. McNett
                                               Spiro Bereveskos
                                               William A. McKenna
                                               Woodard, Emhardt, Henry, Reeves & Wagner, LLP
                                               111 Monument Circle, Suite 3700
                                               Indianapolis, Indiana 46204
                                               Tel: (317) 634-3456
                                               Fax: (317) 637-7561
                                               Email: jmcnett@uspatent.com
                                               wmckenna@uspatent.com

                                               Attorneys for Defendant, Springfield Inc. d/b/a
                                               Springfield Armory

Local Counsel for Defendant:

James S. Zmuda #6282119
Keisha N. Douglas #6233833
Califf & Harper, P.C.
1515 5th Avenue, Suite 700
Moline, Illinois 61265




                                                  19
                       4:21-cv-04085-SLD-JEH # 14            Page 20 of 20




                                 CERTIFICATE OF SERVICE

       I hereby certify that on July 6, 2021 the foregoing document was electronically filed with

the Clerk of Court using the CM/ECF system which will send notification of such filing via

electronic mail to counsel of record registered with this Court.



                                              s/John C. McNett
                                              John C. McNett




                                                20
